                       IN THE UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF MISSOURI
                                    WESTERN DIVISION


      THOMAS LYNN,                                          )
                                                            )
                     Plaintiff,                             )
                                                            )
      v.                                                    )       Case No. 4:20-cv-00847-FJG
                                                            )
      ISD RENAL, INC. d/b/a WESTPORT RENAL                  )
      CENTER, et al.,                                       )
                                                            )
                     Defendants.                            )

           DEFENDANTS’ SUGGESTIONS IN SUPPORT OF THEIR PARTIAL MOTION TO
              DISMISS PLAINTIFF’S PETITION FOR FAILURE TO STATE A CLAIM

 I.           INTRODUCTION

              Plaintiff’s Petition should be dismissed pursuant to Fed. R. Civ. P. 12(b)(6) for failure to

      state a claim because the Petition fails to state a facially plausible claim for breach of contract as

      it does not contain allegations which plead the existence of an express or implied contract. To the

      extent Plaintiff relies on Defendants’ employee handbook (or some policy contained in that

      handbook) as a contract, this reliance does not state a claim for relief under applicable law.

      Missouri courts have consistently held that employee handbooks are generally not considered

      contracts and cannot give rise to a breach of contract claim. Furthermore, Plaintiff’s prayer for

      relief for punitive damages for a breach of contact claim should be dismissed because punitive

      damages are not recoverable in breach of contract claims.

II.           FACTUAL BACKGROUND

              Plaintiff, a former employee of ISD Renal, filed the instant action in the Circuit Court of

      Jackson County, Missouri at Kansas City on August 27, 2020. In Count II of his Petition, Plaintiff




                 Case 4:20-cv-00847-FJG Document 6 Filed 10/27/20 Page 1 of 5
       alleges breach of contract related to unpaid Paid Time Off (“PTO”). Specifically, Plaintiff pleaded

       in his Petition:

               19.     Moreover, Defendants' policies provide that an employee's final paycheck
               will include any remaining and unused PTO. See Exhibit C.

               20.    When Defendants terminated Plaintiff's employment, Plaintiff had
               remaining 240 hours of unused PTO. See Exhibit D.

               21.    However, Defendants did not compensate Plaintiff for his remaining and
               unused PTO when issuing him his final check.

               22.     As the right to PTO upon termination of the employer-employee
               relationship is a contractual right, Defendants breached Plaintiff's right to be
               compensated for his PTO, damaging Plaintiff. Therefore, Defendants are also liable
               to Plaintiff in an amount to compensate him for his remaining and unused PTO he
               accumulated by the end of his employment with Defendants.

       Doc. # 1-2 at p. 5, Plaintiff’s Petition at ¶¶ 19-22. On October 20, 2020, Defendant removed this

       action to this Court.

III.           ARGUMENT AND AUTHORITIES

               A.         Standard of Review

               To withstand a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a complaint “must contain

       sufficient factual matter, accepted as true, to ‘state a claim for relief that is plausible on its face.’”

       Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

       570 (2007)). A complaint must include more than mere conclusions and “formulaic recitations of

       the elements of a cause of action” – rather, the “[f]actual allegations must be enough to raise a

       right to relief above the speculative level.” Twombly, 550 U.S. at 555 (internal quotations omitted).

               Although the Court must take the allegations of the Petition as true and construe them in a

       light most favorable to Plaintiff when ruling on a motion to dismiss, the Court should nonetheless

       “ignore legal conclusions, unsupported conclusions, unwarranted inferences and sweeping legal

       conclusions cast in the form of factual allegations.” Wiles v. Capitol Indem. Corp., 280 F.3d 868,

                                                           2

                    Case 4:20-cv-00847-FJG Document 6 Filed 10/27/20 Page 2 of 5
870 (8th Cir. 2002). “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Ashcroft, 129 S. Ct. at 1949-50. Dismissal under Rule

12(b)(6) is therefore appropriate when a complaint fails to allege facts establishing each element

of its claim. Iqbal, 556 U.S. at 678-80; Twombly, 550 U.S. at 555-56. Applying this standard,

Plaintiff has failed to state a claim.

        B.      Plaintiff Has Not Stated a Claim for Breach of Contract.

        To state a cause of action for breach of contract, the Petition must set forth the essential

elements of a contract. See Maddock v. Lewis, 386 S.W.2d 406, 409 (Mo. 1965); see also Johnson

v. McDonnell Douglas Corp., 745 S.W.2d 661, 662 (Mo. banc 1988) (“The essential elements of

a valid contract include offer, acceptance, and bargained for consideration.”). Plaintiff’s Petition

does not allege that a valid contract existed and fails to set forth any of the necessary elements of

a breach of contract claim under Missouri law. For this reason alone, Plaintiff’s Petition fails to

state a claim for breach of contract and Count II of Plaintiff’s Petition should be dismissed.

        To the extent Plaintiff’s Petition relies on Defendants’ employee handbook (or a PTO

policy contained in that handbook) as the basis for his breach of contract claim, Plaintiff fails to

state a claim upon which relief may be granted. “Under Missouri Law, employee handbooks are

generally not considered contracts because they normally lack the traditional prerequisites of a

contract.” Johnson v. Vatterott Educ. Ctrs., 410 S.W.3d 735, 738 (Mo. Ct. App. 2013) (citations

omitted); Doran v. Chand, 284 S.W.3d 659. 664 (Mo Ct. App. 2009) (citations omitted) (stating

“[a]n employer publishing a handbook is not a contractual offer to its employee.”).              Thus,

Defendants’ employee handbook cannot give rise to a breach of contract claim and Count II of

Plaintiff’s Petition should be dismissed.

        Similarly, Plaintiff makes no attempt to assert that Defendants’ employee handbook (or a



                                                 3

             Case 4:20-cv-00847-FJG Document 6 Filed 10/27/20 Page 3 of 5
      policy contained in the handbook) created an implied contract. The essential elements of quasi-

      contract are: (1) a benefit conferred upon the defendant by the plaintiff; (2) appreciation by the

      defendant of the fact of such benefit; (3) acceptance and retention by the defendant of that benefit

      under circumstances in which retention without payment would be inequitable. Pitman v. City of

      Columbia, 309 S.W.3d 395, 402 (Mo. Ct. App. 2010). Nowhere in Plaintiff’s Petition does

      Plaintiff allege the essential elements of an implied contract. Thus, Plaintiff’s Petition fails to state

      a plausible breach of contract claim and Count II of Plaintiff’s Petition should be dismissed.1

              To the extent the Court finds some form of a breach of contract claim has been properly

      pleaded by Plaintiff in Count II, punitive damages are not available for breach of contract. “Under

      Missouri law, ‘[t]he general rule is that punitive damages may not be recovered in breach of

      contract actions.’” McNeil v. Best Buy Stores LP, No. 13-1742, 2014 WL 2442145, at *2 (E.D.

      Mo. May 30, 2014) (quoting American Equity Mortg. Inc. v. First Option Mortg., LLC, 2009 WL

      5220158 at *4 (E.D. Mo. Dec. 31, 2009). Accordingly, Plaintiff’s prayer for relief for recovery of

      punitive damages should be dismissed.

IV.           CONCLUSION

              Taking all the allegations in the Petition as true, Plaintiff’s Petition does not provide a

      facially plausible claim for breach of contract, and therefore, cannot survive a Rule 12(b)(6)

      motion. Accordingly, for the reasons stated above, Defendants respectfully request that this Court

      grant Defendants’ Partial Motion to Dismiss Count II of Plaintiff’s Petition, for their costs and fees



      1
        Paragraph 19 of the Petition [Doc. 1-2 at p. 5] alleges that “Defendants’ policies provide that an
      employee’s final paycheck will include any remaining and unused PTO.” This paragraph
      references Exhibit C to the Petition [Doc. 1-2 at p. 9], which is a document describing “Benefits
      Upon Separation from DaVita.” Exhibit C contains handwritten notes (presumably Plaintiff’s)
      noting that “PTO is a benefit & not paid out when terminated”. These handwritten notes accurately
      reflect the policy that an individual whose employment is involuntarily terminated is not entitled
      to be paid out for accrued PTO.
                                                         4

                 Case 4:20-cv-00847-FJG Document 6 Filed 10/27/20 Page 4 of 5
incurred herein, and for any additional relief the Court deems proper.

Dated: October 27, 2020                              Respectfully submitted,

                                                     JACKSON LEWIS P.C.

                                                     /s/ Karen R. Glickstein
                                                     Karen R. Glickstein, MO Bar #37083
                                                     Camille L. Roe, MO Bar #65142
                                                     7101 College Blvd, Suite 1200
                                                     Overland Park, KS 66210
                                                     Telephone: (913) 981-1018
                                                     Facsimile: (913) 981-1019
                                                     Karen.Glickstein@jacksonlewis.com
                                                     Camille.Roe@jacksonlewis.com

                                                     ATTORNEYS FOR DEFENDANTS




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 27th day of October, 2020, a true and accurate copy of the
foregoing was filed electronically via the Court’s CM/ECF electronic filing system which will
send a notice of electronic filing to the following counsel of record:

       Martin M. Meyers
       mmeyers@meyerslaw.com
       Leonard A. Stephens
       lstephens@meyerslaw.com
       The Meyers Law Firm, LC
       4435 Main Street, Suite 503
       Kansas City, Missouri 64111

       ATTORNEYS FOR PLAINTIFF


                                                     /s/ Karen R. Glickstein
                                                     AN ATTORNEY FOR DEFENDANTS




                                                5

          Case 4:20-cv-00847-FJG Document 6 Filed 10/27/20 Page 5 of 5
